DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/18/20222 has been entered. Applicant has amended claims 1, 4-8, 13, and 15. Claim 32 has been added. Applicant has canceled claims 2-3 and 10. Claims 18-131 remain canceled. Claims 1, 4-9, 11-17, and and 32 are currently pending in the instant application. The drawing objection made by Examiner in the Non-Final Action dated 12/16/2021 has been withdrawn.
Response to Arguments
Applicant’s arguments, see pages 5-10, filed 04/18/2022, with respect to the rejection(s) of claim(s) 1-17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection for claims 1, 4-9, 11-17, 32 under 35 U.S.C. 103 is made in view of Applicant’s amendments to claim 1. Bendele (US 2014/0316205) in view of Kaye (US  2015/0080661) Taha (6,491,175) teaches the amended limitations in claims 1 regarding the plurality of ports, the annular sealing platform, the sealing ring, and the plurality of ports disposed within the annular sealing platform and the sealing ring as seen below in the current rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “an annular sealing platform, extending outwardly from an interior side wall of the cap… the sealing ring including an inner side wall and an outer side wall…and wherein the interior side wall and inner side wall are perpendicular to the substantial horizontal contact area, so that a neck of a water bottle does not contact the interior side wall and the inner side wall when the neck of the water bottle and the substantial horizontal contact area form the water-tight seal”. The specifications do not describe with sufficient detail so that one of ordinary skill in the art would understand how the neck of the water bottle does not contact the interior side wall of the annular sealing platform, or the inner side wall of the sealing ring when the neck and substantial horizontal contact area form the water-tight seal. Paragraph [0041] states that “The horizontal contact area 114 provides a water-tight seal to a neck of a water bottle when the caps 20, 30, 40 are engaging the water bottle,” showing that the horizontal contact area does contact the neck of the water bottle. Paragraph [0041] also states that “the sealing ring 116 provides a water-tight seal to a neck of a water bottle when the caps 20, 30, 40 are engaging the water bottle”, showing that the sealing ring also contacts the neck of the water bottle. Because the inner side wall 118 is a part of the sealing ring, the inner side wall 118 also contacts the neck of the water bottle. The specification does not state that the inner side wall 118 of the sealing ring does not contact the neck of the water bottle. Furthermore, paragraph [0041] states that “in another embodiment, the outer side wall 120 of the sealing ring 116 and the interior side wall of the cap 20, 30, 40 together provide a water-tight seal to a neck of a water bottle when the caps 20, 30, 40 are engaging the water bottle,” showing that the interior side wall of the cap does contact the neck of the water bottle. The specification does not state that the interior side wall and neck of the water bottle do not contact each other.
	For the aforementioned reasons, claim 1 is rejected for failing to satisfy the written description requirement. Claims 4-9, 11-17 and 32 are rejected by virtue of their dependency on claim 1.
Claim Objections
Claims 7, 8, 12-15, and 32 are objected to because of the following informalities:  
Claims 7, 8, and 12-15 recite “the port”. The examiner believes “the plurality of ports” are the correct words to use here.
Claim 32 recites “the water bottle cap of claim 32. The examiner believes “the water bottle cap of claim 1” may be the correct words to use here.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 11-17, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0316205 to Bendele in view of U.S. Publication No. 2015/0080661 to Kaye et al. (hereinafter “Kaye”) and U.S. Patent No. 6,491,175 to Taha.
Regarding claim 1, Bendele discloses in Fig. 6C of a water bottle cap (Fig. 6D-cap 300), comprising: 
	a plurality of ports extending outwardly from an exterior surface of the cap (see labeled part in examiner’s annotated Fig. 6D), wherein one or more of the plurality of ports extends a predetermined length and is configured to engage a passage member for providing or receiving a fluid to an endoscopic device (Fig. 6D-air tube 110), 
	a plurality of interior threads; configured to engage a plurality of external threads on a water bottle (see examiner’s annotated Fig. 6D), 
	an annular sealing platform (Fig. 6D-Liner 350), extending outwardly from an interior side wall of the cap (see examiner’s annotated Fig. 6D), the annular sealing platform including a substantial horizontal contact area (see examiner’s annotated Fig. 6D) configured to provide a water-tight seal to a neck of a water bottle when the cap is engaging the water bottle ([0085-0088]- Liner 350 engages bottle 360… The seal between the bottle and the bottle cap may be maintained by a liner which is a flexible member of the bottle cap assembly… This liner may occupy the space between the cap and the tube so that the liner is compressed and thus forms an air-tight seal), 
	wherein the plurality of ports are disposed within the annular sealing platform (see examiner’s annotated Fig. 6D), and wherein the interior side wall is perpendicular to the substantial horizontal contact area (see examiner’s annotated Fig. 6D), so that a neck of a water bottle does not contact the interior side wall when the neck of the water bottle and the substantial horizontal contact area form the water-tight seal ([0091]- This liner may occupy the space between the cap and the tube so that the liner is compressed and thus forms an air-tight seal).

    PNG
    media_image1.png
    781
    960
    media_image1.png
    Greyscale

Bendele does not expressly teach a sealing ring extending outwardly from an interior top surface of the cap, the sealing ring including an inner side wall and an outer side wall, wherein the plurality of ports are disposed within the annular sealing platform and the sealing ring, and wherein the interior side wall and inner side wall are perpendicular to the substantial horizontal contact area, so that a neck of a water bottle does not contact the inner side wall when the neck of the water bottle and the substantial horizontal contact area form the water-tight seal.
Additionally, in the same field of endeavor of endoscopy, Kaye teaches in Fig. 9 of a water bottle cap (Fig. 7- cap 20’) including a sealing ring extending outwardly from an interior top surface of the cap (see examiner’s annotated Fig. 9), the sealing ring including an inner side wall and an outer side wall (see examiner’s annotated Fig. 9), wherein the plurality of ports are disposed within the annular sealing platform and the sealing ring (see examiner’s annotated Fig. 9), and wherein the interior side wall and inner side wall are perpendicular to the substantial horizontal contact area (see examiner’s annotated Fig. 9).

    PNG
    media_image2.png
    416
    700
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cap of Bendele to include a sealing ring, as taught by Kaye. It would have been advantageous to make the combination in order to establish an air and water tight seal ([0033] of Kaye).
Furthermore, Taha teaches of an analogous wherein a neck of a water bottle does not contact the inner side wall when the neck of the water bottle and the substantial horizontal contact area form the water-tight seal (Fig. 1- second annular seal 50).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cap of Bendele in view of Kaye so that the neck of a water bottle does not contact the inner side wall when the neck of the water bottle and the substantial horizontal contact area form the water-tight seal, as taught by Taha. It would have been advantageous to make the combination in order to sealingly engage an inner surface of the neck portion (Col. 3, lines 31-32 of Taha).
The modified cap of modified Bendele in view of Kaye and Taha will hereinafter be referred to as modified Bendele.
Regarding claim 4, modified Bendele, teaches the water bottle cap of claim 1, but neither Bendele nor Kaye expressly teach wherein the sealing ring is a substantially tapered shape.
However, in the same field of endeavor, Taha teaches of a closure for a container wherein the sealing ring is a substantially tapered shape (Fig. 8- second annular seal 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing ring of the modified device of modified Bendele to include a tapered shape, as taught by Taha, in order to sealingly engage an inner surface of the neck portion (Col. 3, lines 31-32 of Taha).
Regarding claim 5, modified Bendele teaches the water bottle cap of claim 1, but neither Bendele nor Kaye expressly teach wherein an inner side wall of the sealing ring is substantially vertical, and an outer side wall of the sealing ring is substantially inclined.
However, in the same field of endeavor, Taha teaches of a closure for a container wherein an inner side wall of the sealing ring is substantially vertical (See Examiner’s annotated Fig. 8) and an outer side wall of the sealing ring is substantially inclined (See Examiner’s annotated Fig. 8; Col. 5, lines 47-53- The second annular seal 52 extends in a generally axial direction and includes an upwardly sloped surface 54 that extends outwardly and upwardly from a lower edge 56 to a seal apex area 58 and a downwardly sloped surface 60 that extends outwardly and downwardly from the lower surface 52 of the upper wall 22 to the seal apex area 58).

    PNG
    media_image3.png
    673
    872
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing ring of modified Bendele to include a sealing ring with a vertical inner side wall and an inclined outer side wall, as taught by Taha, in order to sealingly engage an inner surface of the neck portion (Col. 3, lines 31-32 of Taha).
Regarding claim 6, modified Bendele teaches the water bottle cap of claim 1, but neither Bendele nor Kaye expressly teach wherein an outer side wall of the sealing ring and an interior side wall of the cap are configured to provide a water-tight seal to a neck of a water bottle when the cap is engaging the water bottle.
However, in the same field of endeavor, Taha teaches of a closure for a container wherein the outer side wall of the sealing ring and an interior side wall of the cap are configured to provide a water-tight seal to a neck a water bottle when the cap is engaging the water bottle (Abstract- The first annular seal sealingly engages the outer surface of the neck portion.  A second annular seal extends generally axially downwardly from the upper wall and sealingly engage an inner surface of the neck portion; Col. 4- lines 51-53 -An apex area 33 of the first annular seal 32 is adapted to sealingly engage the outer surface 16 of the neck portion 14 above the external thread 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the water bottle cap of water bottle cap of modified Bendele to configure the outer side wall of the sealing ring and the interior side wall of the cap to provide a water-tight seal to a water bottle neck, as taught by Taha, in order to sealingly engage an inner surface of the neck portion (Col. 3, lines 31-32 of Taha).
Regarding claim 7, modified Bendele teaches the water bottle cap of claim 1, and Bendele further discloses a port disposed with a liner (Fig. 6D), but neither Bendele nor Kaye expressly teach wherein the port is disposed with the sealing ring.
However, in the same field of endeavor, Taha teaches of a closure for a container including a sealing ring (Fig. 1- second annular seal 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the port of modified Bendele to include the sealing ring of Taha, disposed with the port, in order to sealingly engage an inner surface of the neck portion (Col. 3, lines 31-32 of Taha).
Regarding claim 8, modified Bendele teaches the water bottle cap of claim 1, but neither Bendele nor Taha expressly teach wherein the sealing ring is closer to the port than the annular sealing platform.
However, in the same field of endeavor of endoscopy, Kaye teaches in Fig. 9 wherein the sealing ring is closer to the port than the annual sealing platform (see examiner’s annotated Fig. 9).

    PNG
    media_image2.png
    416
    700
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cap of modified Bendele so that the sealing ring is closer to the plurality of ports than the annual sealing platform, as taught by Kaye. It would have been advantageous to make the combination in order to establish an air and water tight seal ([0033] of Kaye).
Regarding claim 9, modified Bendele teaches the water bottle cap of claim 1, and Bendele further discloses further comprising a grip, disposed on an outer surface of the cap (Fig. 6B). 
Regarding claim 11, modified Bendele teaches the water bottle cap of claim 1, and Bendele further discloses wherein the cap is made of a first material (paragraph 0085- the bottle cap is preferably made from a rigid polymer such as acrylonitrile butadiene styrene (ABS), polyvinyl chloride (PVC), polystyrene, or polycarbonate) and a second material (paragraph 0108-The liner can be made of a thermoplastic elastomer, an elastomeric material, polyvinyl chloride, nylon or combinations thereof), wherein the second material is softer than the first material (paragraph –0085- rigid polymer).
Regarding claim 12, modified Bendele teaches water bottle cap of claim 1, and Bendele further discloses wherein at least the annular sealing platform (paragraph 0108-The liner can be made of a thermoplastic elastomer, an elastomeric material, polyvinyl chloride, nylon or combinations thereof), the interior top surface of the cap (paragraph 0088 -liner 350 resides in region between threads 310 and top end 340 of universal fit bottle cap 300), an interior side wall of the cap (paragraph 0088- The liner's varying inner diameters and their positions relative to the bottle cap threads cause the liner to engage the bottle neck or rim sufficiently to form an air-tight seal; paragraph 0107-the liner comprises a substantially L-shaped cross sectional profile), and inside (paragraph 0091-This liner may occupy the space between the cap and the tube so that the liner is compressed and thus forms an air-tight seal; paragraph 0109-in some embodiments, a cap is provided comprising a liner capable of sealing on multiple surfaces, wherein the cap comprises at least one hole to fit a tubing and wherein liner seals the area between the cap and the tubing) and outside surfaces of the port are made of a second material softer than other parts of the cap made of a first material (Fig. 6D; paragraph 0091-However, in other embodiments, the structural connection between the tube and the cap can make use of a flexible liner so that no adhesive or solvent bond between the tube and cap is needed.  This liner may occupy the space between the cap and the tube so that the liner is compressed and thus forms an air-tight seal; paragraph 0092-Alternatively, the liner may surround the tube in the region above or below the bottle cap, forming a seal by constricting the tube).
Regarding claim 13, modified Bendele teaches the water bottle cap of claim 1, and Bendele further discloses wherein at least the annular sealing platform (paragraph 0108-The liner can be made of a thermoplastic elastomer, an elastomeric material, polyvinyl chloride, nylon or combinations thereof), the interior top surface of the cap (paragraph 0088 -liner 350 resides in region between threads 310 and top end 340 of universal fit bottle cap 300), the interior side wall of the cap (paragraph 0088- The liner's varying inner diameters and their positions relative to the bottle cap threads cause the liner to engage the bottle neck or rim sufficiently to form an air-tight seal; paragraph 0107-the liner comprises a substantially L-shaped cross sectional profile), and inside (paragraph 0091-This liner may occupy the space between the cap and the tube so that the liner is compressed and thus forms an air-tight seal; paragraph 0109-in some embodiments, a cap is provided comprising a liner capable of sealing on multiple surfaces, wherein the cap comprises at least one hole to fit a tubing and wherein liner seals the area between the cap and the tubing) and outside surfaces of the port (Fig. 6D; paragraph 0091-However, in other embodiments, the structural connection between the tube and the cap can make use of a flexible liner so that no adhesive or solvent bond between the tube and cap is needed.  This liner may occupy the space between the cap and the tube so that the liner is compressed and thus forms an air-tight seal; paragraph 0092-Alternatively, the liner may surround the tube in the region above or below the bottle cap, forming a seal by constricting the tube) are made of a second material softer than other parts of the cap made of a first material (paragraph 0108-The liner can be made of a thermoplastic elastomer, an elastomeric material, polyvinyl chloride, nylon or combinations thereof).
Neither Bendele nor Kaye expressly teach wherein the sealing ring is made of a second material softer than other parts of the cap made of a first material.
However, in the same field of endeavor, Taha teaches of a closure for a container wherein the sealing ring is made of a soft material (Col. 4, line 39-44-The closure 10, including the upper wall, skirt and security ring 26, is preferably integrally formed from a relative stiff plastic material, such as polypropylene, through injection molding, although other known forming processes may be used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing ring of modified Bendele to be made out of a soft material such as polypropylene, as taught by Taha, which is softer than other parts of the modified cap of Bendele made of a first material, in order to prevent a breach of the seal and consequential leakage and/or spoilage of the contents (Col. 2, lines 9-12 of Taha).
Regarding claim 14, modified Bendele teaches the water bottle cap of claim 9, and Bendele further discloses the annular sealing platform (paragraph 0108-The liner can be made of a thermoplastic elastomer, an elastomeric material, polyvinyl chloride, nylon or combinations thereof), the interior top surface of the cap (paragraph 0088 -liner 350 resides in region between threads 310 and top end 340 of universal fit bottle cap 300), an interior side wall of the cap (paragraph 0088- The liner's varying inner diameters and their positions relative to the bottle cap threads cause the liner to engage the bottle neck or rim sufficiently to form an air-tight seal; paragraph 0107-the liner comprises a substantially L-shaped cross sectional profile), and inside (paragraph 0091-This liner may occupy the space between the cap and the tube so that the liner is compressed and thus forms an air-tight seal; paragraph 0109-in some embodiments, a cap is provided comprising a liner capable of sealing on multiple surfaces, wherein the cap comprises at least one hole to fit a tubing and wherein liner seals the area between the cap and the tubing) and outside surfaces of the port are made of a second material softer than other parts of the cap made of a first material (paragraph 0092-Alternatively, the liner may surround the tube in the region above or below the bottle cap, forming a seal by constricting the tube).
Neither Bendele nor Taha expressly teach wherein the grip is made of a second material softer than other parts of the cap made of a first material.
However, Kaye teaches of a water bottle cap of an endoscope wherein the grip is made of a second material softer than other parts of the cap made of a first material (Fig. 8A; paragraph 0043-The cap may further include over-molded sections 70; paragraph 0025-one way of providing this pliability and frictional engaging capability is by over-molding or otherwise affixing a soft elastomer onto at least portions of a hard-plastic adapter body).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grip of modified Bendele to be made out of a soft elastomer, as taught by Kaye, in order to provide a more comfortable grip and/or more friction with a user's hand (paragraph 0043 of Kaye).
Regarding claim 15, modified Bendele teaches the water bottle cap of claim 9, and modified Bendele further discloses the annular sealing platform, (paragraph 0108-The liner can be made of a thermoplastic elastomer, an elastomeric material, polyvinyl chloride, nylon or combinations thereof) the interior top surface of the cap (paragraph 0088 -liner 350 resides in region between threads 310 and top end 340 of universal fit bottle cap 300), the interior side wall of the cap (paragraph 0088- The liner's varying inner diameters and their positions relative to the bottle cap threads cause the liner to engage the bottle neck or rim sufficiently to form an air-tight seal; paragraph 0107-the liner comprises a substantially L-shaped cross sectional profile), and inside (paragraph 0091-This liner may occupy the space between the cap and the tube so that the liner is compressed and thus forms an air-tight seal; paragraph 0109-in some embodiments, a cap is provided comprising a liner capable of sealing on multiple surfaces, wherein the cap comprises at least one hole to fit a tubing and wherein liner seals the area between the cap and the tubing) and outside surfaces of the port are made of a second material softer than other parts of the cap made of a first material (paragraph 0092-Alternatively, the liner may surround the tube in the region above or below the bottle cap, forming a seal by constricting the tube).
Bendele does not expressly teach the grip and sealing ring being made out of a second material softer than other parts of the cap made of a first material.
However, Kaye teaches a water bottle cap for an endoscope wherein the grip is made of a second material softer than other parts of the cap made of a first material (Fig. 8A; paragraph 0043-The cap may further include over-molded sections 70; paragraph 0025-one way of providing this pliability and frictional engaging capability is by over-molding or otherwise affixing a soft elastomer onto at least portions of a hard-plastic adapter body).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grip of modified Bendele to be made out of a soft elastomer, as taught by Kaye et al. in order to provide a more comfortable grip and/or more friction with a user's hand (paragraph 0043 of Kaye et al.).
Additionally, Taha teaches of a closure wherein the sealing ring is made of a soft material (Col. 4, line 39-44-The closure 10, including the upper wall, skirt and security ring 26, is preferably integrally formed from a relative stiff plastic material, such as polypropylene, through injection molding, although other known forming processes may be used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing ring of modified Bendele to be made out of a soft material such as polypropylene, as taught by Taha, which is softer than other parts of the cap of the modified cap of Bendele made of a first material, in order to prevent a breach of the seal and consequential leakage and/or spoilage of the contents (Col. 2, lines 9-12 of Taha).
Regarding claim 16, modified Bendele teaches the water bottle cap of claim 11, and Bendele further discloses wherein the second material is made in one-piece (Fig. 6D; paragraph 0084-specifically, the inner surface of the liner is shaped so as to continuously contact the bottle around its full circumference, thus sealing the system… the liner may be formed separately and inserted into the bottle cap).
Regarding claim 17, modified Bendele teaches the water bottle cap of claim 11, and Bendele further discloses wherein the second material is overmolded onto the first material (paragraph 0084-the liner may be formed directly into the bottle cap, such as by the process of over molding).
Regarding claim 32, modified Bendele teaches the water bottle cap of claim 32, but Bendele does not expressly teach wherein the sealing ring is closer to the plurality of ports than the annual sealing platform.
However, in the same field of endeavor of endoscopy, Kaye teaches in Fig. 9 wherein the sealing ring is closer to the plurality of ports than the annual sealing platform (see examiner’s annotated Fig. 9).

    PNG
    media_image2.png
    416
    700
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cap of modified Bendele so that the sealing ring is closer to the plurality of ports than the annual sealing platform, as taught by Kaye. It would have been advantageous to make the combination in order to establish an air and water tight seal ([0033] of Kaye).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.S./Examiner, Art Unit 3795   

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795